Case 2:20-cv-01437-JCM-VCF Document 1-2 Filed 08/04/20 Page 1 of 3
                                                        Electronically Filed
                                                        7/22/2020 9:35 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-20-817735-C
Case 2:20-cv-01437-JCM-VCF Document 1-2 Filed 08/04/20 Page 2 of 3
Case 2:20-cv-01437-JCM-VCF Document 1-2 Filed 08/04/20 Page 3 of 3
